Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



NERA TAPIA,


                                    Appellant,

v.

PORTAGE LLC, AGENT ALEJANDRA
LERMA LAROCK,

                                    Appellees.

§
 
§
 
§
 
§
 
§

§

No. 08-07-00135-CV

Appeal from
 County Court at Law No. 6

of El Paso County, Texas

(TC # 2007-J00011)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss her appeal with prejudice pursuant
to Tex.R.App.P. 42.1(a)(1) because she no longer desires to prosecute the appeal.  Appellees have
not objected to the motion and there is no indication that dismissal would prevent Appellees from
seeking relief to which they would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We therefore
grant the motion and dismiss the appeal with prejudice.

October 11, 2007					 /s/ Ann Crawford McClure                            
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.